Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment, filed 12/17/19, has been entered. Claims 1-24 remain pending.



Request for information under 37 CFR 1.105.
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide a copy of the corresponding document associated with Fig. 3, which is indicated as the Prior Art.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.


Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated, as almost identical to Fig.10-54 of IEEE 802.11-2016.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: the disclosure contains two sets of claims, as the list of embodiments on [0116]-[0158] are another set of claims.  
Appropriate correction is required.





Claim Rejections - 35 USC § 112
Claims 1-16 and 18-23 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claims 1, 18 and 19 are directed to the devices, wherein each device comprises no structure, as it contains only a single element “circuitry”. Including a processor, a memory or an interface into the device, would create a structure and resolve the claims problem.
Other claims are rejected as the dependent claims.
Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 limitations, directed to “communication devices”, “a group of communication devices, “further communication devices” “a further group of communication devices” and “another communication device” are unclear, because it is not understood, how the “another communication device” is associated with other communication devices of the claims. 

Claims 1 and 17 recite the limitation "the received frames" in lines 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 17 limitations directed to “interference levels at the further communication device and/or another communication device are minimized” are unclear, because interference comprises at least two elements, the victim and the source of the interference, which are omitted from the claims limitations, and the limitations “minimized” lack any criteria. 
Claim 5 recites the limitation "the link quality" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the beacon frames" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 limitations are unclear, as incomplete, as the essential elements of the method, indicating the elements/destinations for the data transfer, are omitted from the claim limitations.
In addition, the limitations in the claim header “a wireless network coordinator” are not supported by any limitations in the body of the claim.
Claim 18 limitations are unclear, as incomplete, as “compatibility for the spatial reuse” are impossible to determine for a single element, the coordinator. 
Claim 18 limitations are unclear, as incomplete, as “training”, which is understood as a part of beamforming operation, is impossible for a single element, the coordinator. 
Claim 19 limitations are unclear, as incomplete, as the essential element of the claimed device, the second communication device, shown as AP2 on Fig. 7-12, which is essential for 
Claim 20 recites the limitation "the start of a directional service period” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the measured received power” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the reception quality of the received frames” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22 limitations, directed to “quasi-omni received beams” are unclear, because they directly contradict the limitations of parent claim 19 comprising “a direct scheduled data transfer period”.
Other claims are rejected as the dependent claims.


 
Claim Rejections - 35 USC § 102
Claims 18 and 19 are rejected (as best understood) under 35 U.S.C. 102 (a) (1) (a) (2) as being anticipated by Cordeiro (US 8,913,550).
Regarding claim 18, Cordeiro teaches a communication device acting as a wireless network coordinator comprising circuitry configured (a communication device, using PCP/AP clustering mechanism to identify non-overlapping time periods for a group of nearby APs to generate a common/coordinated beam frame with a cluster report to the corresponding stations, 
indicate within the schedule information scheduled data transfer periods capable of spatial reuse (the PCT/AP prevents the station from transmitting during the time periods with high interference, as described 7:25-34),
associate transmit sector information with each scheduled data transfer period capable of spatial reuse (the cluster report is used for rescheduling/reuse to mitigate the interference and assign SP and CBP intervals as described on 7:47-58), and
transmit the schedule information for the transmission interval as part of a training and control period of said transmission interval (transmitting the schedule information directionally in mm Wave or higher frequency, as described on 3:25-38, wherein the directional transmission inherently requires using training and control period, as beamforming is essential for the directional transmission).
Regarding claim 19, Cordeiro teaches a communication device within a group of communication devices, described as one of the stations on 2:30-3:20,

using a directional data transfer, as described on 3:25-38, comprising rescheduling/reuse to mitigate the interference and assign SP and CBP intervals, as described on 7:47-58.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093.  The examiner can normally be reached on 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 5712723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


DMITRY LEVITAN
Primary Examiner
Art Unit 2461


/DMITRY LEVITAN/Primary Examiner, Art Unit 2461